Citation Nr: 1017052	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  08-30 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for service-connected 
postoperative osteotomies of both third toes with residual 
scars, hammertoes, claw toes, corns, and calluses, both feet, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from October 1984 to July 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  


FINDING OF FACT

The Veteran's service-connected postoperative osteotomies of 
both third toes with residual scars, hammertoes, claw toes, 
corns, and calluses, both feet, are show to be productive of 
some pain, and mild hammertoes, but not claw toes, a 
limitation of motion in the toes, atrophy, malunion or 
nonunion of tarsal or metatarsal bones, or a moderately 
severe foot injury.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected postoperative osteotomies of both third 
toes with residual scars, hammertoes, claw toes, corns, and 
calluses, both feet, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.71a, Diagnostic Codes 5278, 5283, 5284 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

The Veteran asserts that he is entitled to an evaluation in 
excess of 10 percent for service-connected postoperative 
osteotomies of both third toes with residual scars, 
hammertoes, claw toes, corns, and calluses, both feet.  He 
argues that his feet had previously been evaluated as 40 
percent disabling, that his symptoms have not improved, and 
that he has toe pain, to include while walking.  He argues 
that he had to give up his job as a mail carrier and take a 
lesser-paying job due to his pain.  See Veteran's notice of 
disagreement, received in October 2007.  

The Veteran's service treatment reports show that in 1990, he 
received treatment for complaints of foot pain.  He was noted 
to have painful corns bilaterally on the third toes that had 
been unresponsive to conservative care, with findings of 
bilateral third hammer toes, and claw toes.  Later that year, 
he underwent bilateral third toe arthroplasties.  See 
38 C.F.R. § 4.1 (2009).  

In January 1991, the RO granted service connection for 
hammertoes, claw toes, corns, calluses, and residuals of foot 
surgery, evaluated as 30 percent disabling.  There was no 
appeal, and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002).  In April 1993, the RO notified the 
Veteran that it proposed to reduce his evaluation to 10 
percent; in July 1993, the RO reduced his evaluation to 10 
percent.  There was no appeal, and the RO's decision became 
final.  Id.

In June 2006, the Veteran filed his claim for an increased 
rating.  In October 2006, the RO denied the claim.  The 
Veteran has appealed.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2009).  

The RO has evaluated the Veteran's service-connected 
postoperative osteotomies of both third toes with residual 
scars, hammertoes, claw toes, corns, and calluses, both feet, 
as 10 percent disabling under Diagnostic Codes 5299-5278.  
See 38 C.F.R. § 4.27 (2009) (hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen; unlisted disabilities requiring rating by analogy 
will be coded first the numbers of the most closely related 
body part and "99").  This hyphenated diagnostic code may be 
read to indicate that a foot disability is the service-
connected disorder, and it is rated as if the residual 
condition is acquired claw foot (pes cavus) under DC 5278.  

Under DC 5278, a 20 percent evaluation is warranted for 
unilateral acquired claw foot with all toes tending to 
dorsiflexion, limitation of dorsiflexion at the ankle to a 
right angle, shortened plantar fascia, and marked tenderness 
under the metatarsal heads (30 percent if bilateral).  In 
addition, a 30 percent rating is warranted for: unilateral 
acquired claw foot with marked contraction of plantar fascia 
with dropped forefoot, all toes hammer toes, very painful 
callosities, marked varus deformity.  

The medical evidence consists of VA progress notes, dated 
between 2006 and 2007, and a VA examination report, dated in 
September 2006.  

The VA progress notes show that on two occasions in August 
2006, the Veteran received treatment for complaints of foot 
pain.  The reports for the first treatment, on August 3, 
2006, show that the Veteran complained of pain in the third 
toes bilaterally.  They note that on examination, there was 
tenderness present, with normal muscle bulk and tone.  There 
was no redness, warmth, or swelling.  The report indicates 
that there was a surgical scar on the third toe.  The 
diagnosis was foot pain.  An associated X-ray report notes 
mild hammertoe deformities of the second, third, and fourth 
toes, bilaterally, without sign of arthritis or acute 
changes.  The impression was hammer toe deformities 
bilaterally, no acute changes seen or signs of arthritis.  

Reports dated August 23, 2006 show that the Veteran received 
treatment for complaints of foot pain that was aggravated by 
walking, and foot swelling.  The report notes that he was a 
clerk at the post office, and that he stood a lot.  On 
examination, there was no obvious toe deformity."  The ROM 
(range of motion) in the toes was normal.  A neurovascular 
examination was also normal.  No swelling was appreciated.  
An X-ray was noted not to show DJD (degenerative joint 
disease) or acute changes.  The assessment was toe pain.  He 
was given Sudinlac for his pain, and told to elevate his legs 
as much as possible during and after work, and to wear 
comfortable shoes.    

An April 2007 VA progress note shows treatment for complaints 
that included toe pain "controlled with Sulindac."  The 
report notes use of Sudinlac twice a day for toe pain, with 
morning and evening meals.  On examination, there was no 
edema in the extremities.  Station and gait were normal.  The 
assessment noted hammertoes.  

A December 2007 VA progress note shows treatment for 
complaints of a rash, a lesion on the buttock, and a knot on 
the right lower leg.  The current problem list notes "pain 
in joint involving ankle and foot," and acquired hammer toe.  
It was further noted that the Veteran needed a refill of 
Sudinlac.  The assessment noted inter alia foot pain, and 
right ankle swelling.  

A VA examination report, dated in September 2006, shows that 
the Veteran asserted that he had switched job duties from 
mail carrier to clerk due to his toe pain.  The report notes 
the following: the Veteran does not use any assistive devices 
for his toes, although he wore wider shoes; he uses Sulindac 
for pain every morning; he reported that he has toe pain even 
upon arising in the morning, and that his symptoms were 
getting progressively worse; his response to current 
treatment was "fair," with partial relief of symptoms upon 
use of elevation, application of heat, and use of medication; 
he complained pain, swelling, stiffness, and lack of 
endurance at the third toes, bilaterally, with some pain at 
the right big toe; he denied heat and redness, fatigability, 
and weakness; he complained of flare-ups once a week that 
tended to be precipitated by walking and to last one day; he 
stated that he was able to stand more than one hour but less 
than three hours, and that he could walk more than 1/4 mile, 
but less than one mile; no assistive aids or devices were 
needed.  The Veteran claimed that he had not missed a full 
day of work due to his symptoms, but that he had gone home 
early from work due to toe pain five times in the past year.  
On examination, gait was normal.  There was no swelling, 
tenderness, weakness, or abnormal weight bearing, 
bilaterally.  There was objective evidence of painful motion 
on the right foot, but not on the left foot.  For the left 
foot: there was white scaling between all toes consistent 
with tinea pedis and a callus on the fifth lateral toe.  
There was decreased arch of the foot when standing, but the 
sitting arch was more apparent.  For the right foot: the 
fifth toenail had a brownish discoloration.  Bilaterally: 
there were no claw toes; there was a linear scar at each 
third toe that was consistent with the history of surgical 
repair of hammer toe; there was a slight lateral deviation of 
the distal phalanges tip of each third toe; each lateral 
fifth toe had a callus; the second, third, and fourth toes 
all had a slight hammer toe appearance; there was no evidence 
of malunion or nonunion of the tarsal or metatarsal bones, 
and no atrophy.  The diagnosis was bilateral hammer toes 
status post surgical repair of the third toes.  The report 
notes the following: there were significant effects on 
occupation, i.e., that he was assigned different duties and 
had increased absenteeism; there were moderate to severe 
effects on daily activities, with no effects on toileting or 
grooming.  

The Board finds that the criteria for an evaluation in excess 
of 10 percent have not been met.  The September 2006 VA 
examination report shows that the Veteran had a normal gait, 
and that, bilaterally, there was no swelling, tenderness, 
weakness, or abnormal weight bearing.  There were no claw 
toes, and there was a "slight" lateral deviation of the 
distal phalanges tip of each third toe.  The second, third, 
and fourth toes all had a "slight" hammer toe appearance.  
There is no evidence of acquired claw foot, all toes tending 
to dorsiflexion, limitation of dorsiflexion at the ankle to a 
right angle, shortened plantar fascia, marked tenderness 
under the metatarsal heads, contraction of plantar fascia 
with dropped forefoot, or varus deformity.  In summary, the 
competent and probative evidence does not show that the 
criteria for a rating in excess of 10 percent under DC 5278 
have not been met, and the claim must be denied.  38 C.F.R. § 
4.7.   

The Board has examined all other Diagnostic Codes pertinent 
to disabilities of the foot.  However, malunion or nonunion 
of tarsal or metatarsal bones, have not been demonstrated.  
DC 5283.  In addition, the service-connected bilateral third 
toe disabilities are not shown to be productive of a 
moderately severe foot injury.  DC 5284.  Specifically, 
although the Board has considered the findings in the VA 
examination report on the effects of daily activities, the 
only demonstrated pathology is a "slight" lateral deviation 
of the distal phalanges tip of each third toe, and "slight" 
hammer toes at the second, third, and fourth toes.  The 
examination report shows that there was objective evidence of 
painful motion on the right foot, but not on the left foot, 
and that there was no swelling, tenderness, weakness, 
abnormal weight bearing, or atrophy, bilaterally.  The VA 
progress notes contain findings that include normal muscle 
bulk and tone, with no redness, warmth, or swelling, a normal 
range of motion in the toes, a neurovascular examination, and 
normal station and gait.  An August 2006 VA X-ray report 
notes "mild hammertoe deformities" of the second, third, 
and fourth toes, bilaterally, without sign of arthritis or 
acute changes.  Thus Diagnostic Codes 5283 and 5284 are not 
for application.  38 C.F.R. § 4.71a, DC 5283, 5284 (2009).  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (VA has a duty 
to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions).    


II.  Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in August 2006.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran's service treatment reports, and VA medical 
records have been obtained.  The Veteran has been afforded an 
examination.  The appellant and his representative have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to assist has prejudiced him 
in the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

The appeal is denied. 


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


